Title: From George Washington to General William Howe, 19 April 1778
From: Washington, George
To: Howe, William



Sir
Head Qrs [Valley Forge] April 19th 1778

I have been favoured with your Letter of the 16th Inst.
Mr Lowry was never a principal Commissary of ours, but only acted occasionally, as a deputy, for purchasing provisions where he lived. I do not know, whether he was employed, at the time of his capture, even in this line. From this state of facts, you will readily agree with me that I can not with propriety accede to your offer. However, in order to put the fair Lady, in whose case you so obligingly interest yourself, in the possession of her Husband, I would propose that an exchange should take place between Mr Higgins & Mr Lowry. I am ready as far as depends on me, to comply with the Lady’s wishes, and it remains with you to lend your aid for their completion.
I request, that your flags, in future, may cross the Schuylkil near philadelphia, and proceed to our Out posts, by the Lancaster Road. By taking the route East of Schuylkill, they may meet with accidents from parties of Militia, for which I cannot be responsible. I am Sir with due regard Yr Most Obedt servt

Go: Washington

